DENIED and Opinion Filed April 29, 2020




                                     In the
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-20-00498-CV

                     IN RE PHO GOLDEN, LLC, Relator

          Original Proceeding from the County Court at Law No. 6
                           Collin County, Texas
                   Trial Court Cause No. 006-00568-2020

                        MEMORANDUM OPINION
       Before Chief Justice Burns, Justice Pedersen, III, and Justice Carlyle
                            Opinion by Justice Carlyle
      Relator Pho Golden, LLC filed this petition for writ of mandamus on April

29, 2020, challenging the trial court’s amended judgment for possession. Relator

also filed a motion for emergency relief, asking this Court to stay the challenged

amended judgment pending resolution of this original proceeding.

      For mandamus to lie, relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based

on the record before us, we conclude relator has failed to show its entitlement to

mandamus relief. Accordingly, we deny relator’s mandamus petition and emergency
motion. See TEX. R. APP. P. 52.8(a) (petition must be denied if the court determines

relator is not entitled to the relief sought).




                                                 /Cory L. Carlyle/
                                                 CORY L. CARLYLE
                                                 JUSTICE




200498F.P05




                                            –2–